IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40397
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ESTABAN RIVERA-PINA,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:98-CR-62-ALL
                       - - - - - - - - - -

                          October 28, 1999

Before SMITH, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Estaban Rivera-Pina has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Rivera-Pina received a copy

of the motion and brief, but he has not filed a response.     Our

independent review of counsel’s brief and the record discloses no

nonfrivolous issue.    Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.